Order
Per Curiam:
Alphonse D. Jackson appeals the judgment of the Circuit Court'of- Jackson County, Missouri, denying, after an evi-dentiary hearing,’ his motion for post-conviction relief pursuant to Rule 29.15. On appeal, Mr. Jacksqn claims that the circuit court clearly erred in denying his motion because his trial counsel .was ineffective. Because a published opinion would have no precedential value, we have instead provided a separate memoránduifi of law to the parties explaining our ruling. The judgment is affirmed. Rule 84.16(b).